788 N.W.2d 432 (2010)
Zachary SAVAS, DJS Development Company, L.L.C., and Internet Education Fund, L.L.C., Plaintiffs-Appellants,
v.
Bradford T. YAKER, Bradford T. Yaker, P.C., and Nedelman Pawlak, P.L.L.C., Defendants-Appellees, and
Hertz Schram & Saretsky, Jaffe & Berlin, and James S. Jacobs, Defendants.
Docket No. 141159. COA No. 288991.
Supreme Court of Michigan.
September 27, 2010.

Order
On order of the Court, the application for leave to appeal the April 20, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.